DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the three resonance points must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “as high as” in claim 4 is a relative term which renders the claim indefinite. The term “as high as” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation "and the circular sector magnetic dipole.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (C) for any potential 35 U.S.C. 102(a) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over LV et al. (U.S. Pub No. 20210367349, hereinafter "LV") in view of Tang et al. (CN 109494458, hereinafter "Tang").
Regarding claim 1, LV teaches a triple-resonant null frequency scanning antenna, wherein the triple-resonant null frequency scanning antenna comprises a circular sector magnetic dipole (upper sectorial patch of 1) arranged on a medium substrate (substrate, Par. 12), and rectangular notches (2, 3) are symmetrically arranged on a sector patch of the circular sector magnetic dipole (upper sectorial patch of 1); the circular sector magnetic dipole (upper sectorial patch of 1) is fixed on the medium substrate (substrate, Par. 12), a flared angle (10) of the circular sector magnetic dipole (upper sectorial patch of 1) is a first central angle (10); and the circular sector magnetic dipole (upper sectorial patch of 1) is connected to a parasitic sector magnetic dipole (lower sectorial patch of 1) by a vertical shorting wall (vertical short-circuit wall, Par 22).
LV does not teach the circular sector magnetic dipole is fixed on the medium substrate by a second shorting pin and third shorting pins and two third shorting pins are present and are symmetrically arranged on two sides of the angular bisector of the first central angle; three resonance points are formed through the cooperation between the circular sector magnetic dipole, the shorting pins and the notches, and the parasitic sector magnetic dipole is fixed on the medium substrate by a first shorting pin.
However, Tang teaches an antenna wherein a circular sector magnetic dipole is fixed on the medium substrate by a second shorting pin and third shorting pins and two third shorting pins are present and are symmetrically arranged on two sides of the angular bisector of the first central angle; three resonance points are formed through the cooperation between the circular sector magnetic dipole, the shorting pins and the notches, and the parasitic sector magnetic dipole is fixed on the medium substrate by a first shorting pin.

Regarding claim 2, LV in view of Tang teaches (LV Figs. 1, 2) the triple-resonant null frequency scanning antenna according to claim 1, wherein a flared angle of the parasitic sector magnetic dipole (lower sectorial patch of 1) is a second central angle (angle opposite of 10), and the sum of the first central angle (10) and the second central angle (angle opposite of 10) is 360˚.

    PNG
    media_image1.png
    558
    527
    media_image1.png
    Greyscale

Regarding claim 3, LV in view of Tang teaches (LV Figs. 1, 2) the triple-resonant null frequency scanning antenna according to any of claim 2, wherein the first central angle (10) is greater than 180˚ and less than 350˚, and the second central angle (angle opposite of 10) is greater than 10˚ and less than 180˚.
Regarding claim 4, LV in view of Tang teaches (LV Figs. 1, 2) the triple-resonant null frequency scanning antenna according to claim 2, wherein both the circular sector magnetic dipole (upper sectorial patch of 1) and the parasitic sector magnetic dipole (lower sectorial patch of 1) are of non-closed structures, and the circular sector magnetic dipole (upper sectorial patch of 1) is mounted on the medium substrate (substrate, Par. 12) opposite the parasitic sector magnetic dipole (lower sectorial patch of 1).
Regarding claim 5, LV in view of Tang teaches (LV Figs. 1, 2) the triple-resonant null frequency scanning antenna according to claim 1, wherein the rectangular notches (2, 3) have a length of 10 mm to 30 mm (Pars. 24, 29, “the planar sectorial magnetic dipole 1 has a radius of 26 mm”), a width of 5 mm to 10 mm (Par. 25, “The widths of the two sets of concentric annular electric dipoles are both 4 mm to 8 mm”) and a rotation angle of 30˚ to 90˚ (Pars. 24, 29, “the flared angle of the top concentric annular radiating element 2 and the bottom concentric annular radiating element 3 is 50°”).
Regarding claim 6
Regarding claim 7, LV in view of Tang teaches (LV Figs. 1, 2) the triple-resonant null frequency scanning antenna according to claim 4, wherein the distance from the circular sector magnetic dipole (upper sectorial patch of 1) to the medium substrate (substrate, Par. 12) is 3 mm to 7 mm (Par. 29, “a distance between an air dielectric and upper and lower surfaces of the planar sectorial magnetic dipole 1 is 6 mm”), and the edge length of the circular sector magnetic dipole (upper sectorial patch of 1) is 2 to 5 times a wavelength (Pars. 29, 30. “the planar sectorial magnetic dipole 1 has a radius of 26 mm” and “a center frequency of 2.44 GHz”).
Regarding claim 8, LV in view of Tang teaches (LV Figs. 1, 2) the triple-resonant null frequency scanning antenna according to claim 1, wherein the permittivity of the medium substrate (substrate, Par. 12) is 1 to 20 (Par. 12, “Further, a height between the upper and lower sectorial patches is 4 mm to 6 mm, and a dielectric constant of a dielectric substrate filled between the two sectorial patches is 1 to 20”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845          

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845